DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2018 has been considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: Pg. 18, lines 8-9 make reference to Fig. 2 and recite “the combination pH sensor 10 is disposed upward”. This is clearly a typographical error that should either recite “the combination pH sensor 1 is disposed upward”. Appropriate correction is required. 

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1, line 6: please replace “the” other side with “a” other side to recite “and [[the]]an o
Claim 6, line 2: please amend to remove “the” in front of “capillary action effect” to recite “wherein the electrolyte solution moves from the one side to the other side due to [[the]] capillary action effect of the wick”. 
Although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation “wherein the wick is formed of a rod-shaped porous sintered body formed by molding and heating or sintering hydrophilic polymer, ceramic, or glass powder or formed of a fiber bundle”. The lack of commas separating the various options makes the scope of the claim unclear. For instance, the claim could be interpreted wherein the options are: 1) formed by molding and heating, or sintering, hydrophilic polymer, ceramic, or glass powder, or formed of a fiber bundle (i.e., there 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 2005/0115834 A1) in view of Yoon et al. (KR 100752416 B1, machine translation).
Regarding claims 1-3, Wolf discloses a combination pH sensor (pH sensor with electrode and reference in a single unit [abstract; Fig. 1]), comprising:
a pH sensing 
a reference electrode (reference electrode 30 [Para. 0023; Fig. 1]);
a wick which has one side located to be coplanar with the sample contact part of the pH sensing 
a sensing part configured with the sample contact part and a sample contact part of the wick located to be coplanar with the sample contact part (the distal end of the electrode comprises the surface area 22 “sample contact part” of the sensing electrode 24 that is coplanar with the exposed portion “sample contact part of the wick” wherein the distal end of the electrode is the “sensing part” that makes contact with the liquid sample [Paras. 0022-0025; Figs. 1-3]).
Wolf further teaches wherein the pH sensing electrode 24 is formed of antimony, but that the sensor electrode “could be replaced with other metallic substances like antimony that exhibit a change in electrical potential when immersed in different pH fluids” [Para. 0021].
However, Wolf is silent on the “other metallic substances” and thus fails to expressly teach wherein sensing electrode is “formed of a composite material in which a metal oxide is dispersed in a matrix material”, of instant claim 1, “wherein the metal oxide includes one or more selected from the group consisting of…PdO2, PtO2, and IrO2”, of instant claim 2, and “wherein the matrix material includes one or more selected from the group consisting of a polymeric resin, glass, and ceramic”, of instant claim 3. 
Yoon teaches a pH measurement system comprising a pH sensor [Pg. 3:101-104] wherein the pH sensitive electrode is formed of a metal oxide, such as PdO2, PtO2, 2 that is mixed with a polymer material, such as polyurethane or poly(vinyl chloride), wherein the composite electrode is sensitive to pH [Pg. 4:146-150; Pg. 5:191-198]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute antimony electrode of Wolf with a composite metal oxide/matrix electrode (instant claim 1) that comprises a PdO2, PtO2, or IrO2 metal oxide (instant claim 2) and a polyurethane or poly(vinyl chloride) matrix material (“polymeric resin” of instant claim 3) because Yoon teaches that such electrode is sensitive to change in pH and functions as an electrode for pH sensors [Yoon, Pg. 4:146-150] and Wolf teaches wherein the antimony electrode could be replaced with any other metallic substance that will exhibit change in electrical potential when immersed in different pH fluids [Wolf, Para. 0021]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one pH sensitive electrode for another) is likely to be obvious when predictable results are achieved (i.e., the electrode is sensitive to changes in pH for applications in a pH sensor) [MPEP § 2143(B)]. 
Regarding claim 4, Wolf further discloses wherein the wick is formed of a rod-shaped porous…hydrophilic polymer… or formed of a fiber bundle (the wick 20 can be formed as a rod that surrounds the inner coaxial tubular member and is formed of a variety of different polymeric material including fibrous materials [Paras. 0013, 0019-0020, 0024, 0027; Claims 2 and 20; Fig. 3; the materials are inherently hydrophilic so the aqueous NaCl or KCl will properly wick]). Examiner notes that the limitation “sintered 
Regarding claim 5, Wolf further discloses wherein the reference electrode is a silver-silver chloride reference electrode (the reference electrode 30 is a silver core surrounded with a coating of silver chloride [Para. 0023]).
Regarding claim 6, Wolf further discloses wherein the electrolyte solution moves from the one side to the other side due to capillary action effect of the wick (the reference wick 20 functions as a plurality of capillary tubes that transport ions between the sensor electrode 24 and the reference element 30 [Para. 0024]).
Regarding claim 7, Wolf further discloses wherein the pH sensor is further comprising: 
a connector which is connected to a meter (a typical connector is connected to the pH sensor (not shown) which would be connected to a processing means 40 [Paras. 0004, 0023, 0028, 0030; Claim 16; Fig. 4]);
a sensor lead electrically connected to the connector and the pH sensing composite electrode (electrical wire 26 is electrically connected with the sensing electrode 24 wherein the electrical wire 26 is further connected to the electrical connector [Paras. 0023, 0028, 0030; Claim 16; Fig. 4]);
a cap configured to protect the sensor lead and the reference electrode (a polymer plug 18 is engaged to the outer tubular member which provides support to the wires 26/28 and seals the outer tubular member [Para. 0023; Fig. 1]);
a holder configured to accommodate at least a portion of the pH sensing composite electrode and the wick (inner tubular member 17 accommodates at least a portion of the sensor electrode 24 and the wick 20 [Paras. 0020-0024; Figs. 1-3]); and
a body formed in a cylindrical shape, coupled to the cap, and having an outer circumferential surface coupled to the holder in longitudinal direction (outer tubular member 15 is cylindrical shaped wherein the polymer plug “cap” is coupled to the outer tubular member 15 and has an outer circumferential surface that is coupled to the inner tubular member “holder” 17 in longitudinal direction [Paras. 0023-0024; Figs. 1-2]).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Yoon, as applied to claim 1 above, and further in view of Vu et al. (US 2017/0276630 A1; Note: Vu is eligible prior art under 35 U.S.C. § 102(a)(2) with a prior US priority date of 03/25/2016 which fully supports the teachings relied upon below wherein no exceptions under 35 U.S.C. § 102(b)(2) appear to be applicable).
Regarding claims 8-10, modified Wolf discloses the limitations of claim 1 as discussed previously. Wolf discloses the use of the pH sensor in a flash (which one skilled in the art would not reasonably consider, in light of the instant specification, a “housing” that is configured to accommodate the pH sensor”) [Para. 0028]. 
Wolf is silent on the use of a housing or holder for supporting the pH sensor during use and thus fails to expressly teach “a housing configured to accommodate the claim 8, “wherein the housing includes an accommodation part in which the combination pH sensor is attachably and detachably coupled thereto and an opening configured to allow a sample to be brought into contact with the sensing part”, of instant claim 9, and “wherein the housing further includes a sloped part configured to be sloped from an outskirt surface of the housing to the opening to guide the sample to the sensing part”, of instant claim 10. 
Vu discloses a pH sensing continuous flow system for continuously measuring a pH of a fluid within a fluid pathway [abstract] wherein the pH sensor 40 is disposed in a sensor housing 18 that is configured to accommodate the pH sensor 40 wherein the sensor housing comprises a probe port 20 “accommodation part” that is configured to removably couple with the pH sensor 40/probe adapter 43 and an opening/inlet 22 that allows the sample to be brought into contact with sensor tip 45 of the pH sensor 40 wherein the housing further includes a sloped part that defines the fluid pathway 19 that is sloped from the outskirt surface of the housing to the opening to guide the fluid through the fluid pathway to the sensor tip 45 [Paras. 0047-0049; Figs. 2A-3]). Vu further discloses wherein the housing for holding the pH sensor allows for measuring the pH of a fluid under continuous flow conditions that allow for continuous monitoring of a fluid in the fluid pathway [Paras. 0016, 0035-0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolf such that the electrode is disposed a housing with a probe port/probe adapter and opening/inlet (Vu Figs. 2A-2B) because Vu teaches that such housing is a suitable means for positioning the pH sensor in the fluid wherein the housing allows for continuous sampling of a fluid in a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cormier et al. (US 4,627,893 A) disclose a sensor housing that comprises a removable pH sensor and sloped sample areas. Lee et al. (US 2015/0014164 A) and Lee (US 2015/0027887 A1) disclose a pH sensor with coplanar working electrode and reference wick. Leonard et al. (US 2012/0090995 A1) disclose a pH sensor that is disposed in a sample tray “housing” that has sloped sides for placing the sample in contact with the sensor tip. Wolf et al. (US 2005/0115833 A1) disclose a pH sensor substantially identical to the pH sensor used in the rejection above in view of Wolf ‘834. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795